UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
JAMES J. JONES,
Petitioner, Case No. 2:20-cv-5504

Vv. District Judge Michael H. Watson
Magistrate Judge Michael R. Merz

WARDEN, Noble
Correctional Institution,

Respondent.

OPINION AND ORDER

This habeas corpus case, brought pro se by Petitioner James Jones (“Jones”)
pursuant to 28 U.S.C. § 2254, is before the Court on Petitioner's Objections, ECF No. 20,
to the Magistrate Judge’s Substituted Report and Recommendations “R&R,” ECF No. 17.

A litigant who objects to a Magistrate Judge’s report and recommendations on a
dispositive matter is entitled to de novo review of those portions of the report and
recommendations to which substantial objection is made. Fed. R. Civ. P. 72(b)(3). This
opinion embodies results of the District Judge’s de novo review.

The R&R contains a history of this litigation. Jones has copied that history into his
Objections, but interpolated factual statements without giving any record source for those
asserted facts. ECF No. 20, PAGEID ## 407-08. The Court can only consider facts
supported by the State Court Record. Cullen v. Pinholster, 563 U.S. 170 (2011). For that

reason, the Local Rules require citation to the place in the State Court Record where
factual assertions are supported. When ordering an answer in this case, Magistrate
Judge Deavers provided “All papers filed in the case thereafter by each party shall include
record references to the PAGEID number.” Order, ECF No. 2, PAGEID # 19.

The Objections next purport to set out the two Grounds for Relief. ECF No. 20,
PAGEID ## 408-09. However, the statement of grounds for relief in ihe Objections is not
the same as set forth in the Petition. The R&R quotes verbatim the grounds for relief as
they appear in the Petition. ECF No. 17, PAGEID # 395, quoting Petition, ECF No. 1,
PAGEID ## 5, 7. A habeas petitioner is limited to the grounds for relief pleaded in his
original Petition unless he requests and receives permission to amend the petition. 28
U.S.C. § 2242. Jones has never sought or received such permission and cannot “amend”
his grounds for relief merely by changing them in objections to an R&R.

I. Ground One: Ineffective Assistance of Counsel

In his First Ground for Relief, Jones claims he received ineffective assistance of
trial counsel when his trial attorney, Steven Nolder, failed to file a motion to suppress the
evidence seized as a result of three searches. The R&R concluded, at the urging of
Respondent, that this claim was procedurally defaulted because Jones never took a direct
appeal to the Ohio Tenth District Court of Appeals. R&R, ECF No. 17, PAGEID ## 398-
400. The Magistrate Judge relied on the Ohio rule, adopted in State v. Perry, 10 Ohio St.
2d 175 (1967), that claims of ineffective assistance of trial counsel which can be decided
on the record on direct appeal must be raised in those proceedings or be later barred by
res judicata.

Jones now argues the Fourth Amendment claims he now makes could not have

been raised on direct appeal because “The actual character of the pretrial discovery

Case No. 2:20-cv-5504 Page 2 of 6
material in [sic] which Jones relies were not attached to any motions or introduced as
exhibits in a proceeding in open court.” Jones does not identify what this “pretrial
discovery material’ is. To the extent he is relying on the search warrants that were
attached to his petition for post-conviction relief, they were certainly in the records of the
state court and would undoubtedly have been introduced in evidence in the suppression
hearing if Jones had not cut that process short by pleading guilty. In any event, they
would have been available to his appellate attorney in constructing the record on appeal
and thus could have been argued in support of an ineffective assistance of trial counsel
claim against Attorney Nolder on direct appeal for omitting the grounds for suppression
Jones now argues.

The R&R also concluded Jones waived his Fourth Amendment claims and his
claim that Attorney Nolder provided ineffective assistance in presenting those claims by
pleading guilty. R&R, ECF No. 17, PAGEID # 400-01. Petitioner now argues that “even
though Jones pleaded guilty, he only abandoned the issues raised in the motions to
suppress that were filed.” Obj., ECF No. 20, PAGEID # 411 (citing Stone v. Powell, 428
U.S. 465 (1976)). Stone certainly does not stand for that proposition. As the R&R notes,
Federal habeas corpus review of claims raised by a petitioner who has entered a guilty
plea is limited to “the nature of the advice and the voluntariness of the plea, not the
existence as such of an antecedent constitutional infirmity.” Tollett v. Henderson, 411
U.S. 258, 266.

Jones next objects that res judicata does not apply to ineffective assistance of trial
counsel claims at all if no direct appeal is taken. Obj., ECF No. 20, PAGEID # 412 (relying

on Jamison v. Collins, 100 F. Supp. 2d 521 (S.D. Ohio 1998) (Spiegel, D.J.)). In that

Case No. 2:20-cv-5504 Page 3 of 6
capital case, Judge Spiegel! held that the failure to raise certain claims on direct appeal
was excused by the fact that the trial attorney continued to represent Jamison on appeal
and could not be expected to raise his own ineffectiveness as na assignment of error.
Jamison is completely inapposite.

Jones concedes Attorney Noider filed not one but two motions to suppress but
claims that, instead of showing competent representation, it shows Nolder was “working
with the State.” Obj., ECF No. 20, PAGEID # 415). There is no evidence to support this
conspiracy theory.

Jones complains the Magistrate Judge’s reference to Attorney Nolder’s work as
the former Federal Defender for this District is irrelevant and shows that the Magistrate
Judge is biased toward Nolder. /d. at 416. The Court disagrees. Attorney Nolder’s work
is well known to all the judges of this Court; reference to that work does not show bias but
serves to bolster the presumption of competent performance required by Strickland v.
Washington, 466 U.S. 668 (1984). The Court is also not persuaded that the arguments
Jones believes Attorney Nolder should have presented are stronger than the claims
actually raised in the motions to suppress Nolder filed.

Jones repeats his argument that the affidavit in support of the first search warrant
for June 16, 2018, stated only probable cause to believe a federal criminal offense had
been committed and therefore had to comply with Federal Rules of Criminai Procedure
41. Obj., ECF No. 20, PAGEID # 425 (relying on United States v. Townsend, 394 F. Supp
736 (E.D. Mich. 1975)). As the R&R points out, Townsend deals with a federal search
warrant issued by a state court judge to seize evidence to be presented in federal court,

not, as here, a state court warrant to seize evidence to be presented in a state court

Case No. 2:20-cv-5504 Page 4 of 6
prosecution, ECF No. 17, PAGEID # 403. Ohio judges are under no compulsion to
comply with Federal Rule of Criminal Procedure 41 when issuing search warrants for
evidence to be presented, as this evidence was, in Ohio courts.

Il. Ground Two: Lack of Subject Matter Jurisdiction

In his Second Ground for Relief, Jones asserts that the state magistrate who
issued the search warrant that resulted in seizure of the evidence used against him lacked
subject matter jurisdiction to issue that warrant because it was premised on federal
probable cause but executed only by state officers.

The R&R concluded this claim was procedurally defaulted on the same basis as
Ground One and waived by Jones’ guilty plea. ECF No. 17, PAGEID # 403. The R&R
also concluded the claim was without merit because the court which entered the
conviction, the Franklin County Court of Common Pleas, had subject matter jurisdiction
of the crimes with which Jones was charged. /d.

In his Objections, Jones repeats his res judicata arguments from Ground One and
asserts, without any analysis, that Townsend is on point. The Court disagrees for the
reasons given above as to res judicata and for the reasons stated in the R&R as to
Townsend.

lll. Conclusion

Having reviewed the Substituted R&R de novo in light of the Objections, the Court
OVERRULES the Objections and ADOPTS the Substituted R&R. The Clerk will enter
judgment dismissing the Petition with prejudice. Because reasonable jurists would not
disagree with this conclusion, Petitioner is DENIED a certificate of appealability, and the

Court CERTIFIES to the Sixth Circuit that any appeal would be objectively frivolous and

Case No. 2:20-cv-5504 Page 5 of 6
should not be permitted to proceed in forma pauperis.

IT IS SO ORDERED.

       
 

ICHAEL H. WATSON, JUDGE
NITED STATES DISTRICT COURT

Case No. 2:20-cv-5504 Page 6 of 6
